                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                  CASE NO. 5:21-CV-00266-M
. RICHARD C. BRYANT,                            )
                                   Plaintiff,   )
                                                )
 V.                                             )                    ORDER
                                                )
 CHRISTINE E. WARMUTH, Secretary,       )
 US. Department of the Army,            )
                             Defendant. )

         This matter is before the court on prose Plaintiffs "Request to Register and to File Pleadings via

the Court Electronic Case Filing (ECF) System" [DE-7]. Local Civil Rule 5 .1 governs the filing and

service of papers in this court. Under the subheading of "Filing Users," the rules state that "[o]nly an

attorney who is registered in CM/ECF may file documents electronically." Local Civil Rule 5.l(b)(l).

However, "[a] prose party who is not incarcerated may register to be a receiving user of CM/ECF ...

but may not file electronically." Local Civil Rule 5. l(b)(2). Pursuant to the Local Civil Rules, the motion

is GRANTED IN PART and DENIED IN PART. Plaintiff is allowed to be a "receiving user" of

CM/ECF, assuming he complies with the registration requirements, but is not allowed to be a "filing

user."

         The United States District Court for the Eastern District of North Carolina has developed a guide

intended to help people who choose to prosecute or defend a civil case in this court without the assistance

of an attorney. The Clerk of Court is DIRECTED to mail a copy of this guide, entitled "Representing

Yourself in a Civil Case: A Guide for the Pro Se Litigant," to Plaintiffs attention along with the "Pro Se

Consent & Registration Form to Receive Documents Electronically."

         SO ORDERED this the ,-t/fay of July, 2021.

                                                    (/(L;Lrn 1~                          ~
                                                RICHARD E. MYERS II
                                                CHIEF UNITED STATES DISTRICT JUDGE
